UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended May 31, 2007 ¨ TRANSITIONAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 (NO FEE REQUIRED) For the transitional period from to Commission File No. 0-32923 FINANCIAL MEDIA GROUP, INC. (Exact Name of Small Business Issuer in its Charter) NEVADA 33-0198542 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 2355 Main Street, Suite 120, Irvine, CA 92614 (Address of principal executive office) (949) 486-3990 (Issuer's telephone number) Check whether the issuer has (1) filed all reports required by Section 12 or 5(d) of the Exchange Act during the past 12 months, and (2) been subject to such filing requirements for the past ninety (90) days.Yes xNo ¨ As of July 18, 2007, the Company had 32,965,532 shares of Common Stock issued and outstanding. - 1 - Table of Contents FINANCIAL MEDIA GROUP, INC. TABLE OF CONTENTS Report on Form 10-QSB for the quarter ended May 31, 2007 Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheet at May 31, 2007 (Unaudited) 3 Consolidated Statements of Operations for the Three Month Periods and Nine Month Periods ended May 31, 2007 and 2006 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Month Periods ended May 31, 2007 and 2006 (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) 6 – 13 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Changes in Securities 18 Item 3. Defaults upon Senior Securities 19 Item 4. Submission of Matters to Vote of Security Holders 19 Item 5. Other Information 19 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 19 - 2 - Table of Contents PART I Item 1. Consolidated Financial Statements FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET May 31, 2007 (Unaudited) ASSETS CURRENT ASSETS: Cash & cash equivalents $ 443,470 Accounts receivable, net 180,593 Marketable securities 4,534,041 Other current assets 32,040 Total current assets 5,190,144 PROPERTY & EQUIPMENT, Net 86,838 DEPOSIT 40,693 TOTAL ASSETS $ 5,317,675 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES: Accounts payable $ 389,397 Accrued expenses 1,688,495 Deferred revenue 3,034,489 Shares to be issued 198,470 Loan payable to related party 2,760 Note payable 100,000 Current portion of note payable – officers 7,500 Total current liabilities 5,421,111 Long term debt – officer 3,000,000 Commitment & contingencies STOCKHOLDERS' DEFICIT Common stock, $0.001 par value, 300,000,000 shares authorized, 30,435,450 shares issued and outstanding 30,435 Paid in capital 4,277,149 Stock issued for prepaid expenses (240,285 ) Unrealized gain on marketable securities (497,996 ) Accumulated deficit (6,672,739 ) Total stockholders' deficit (3,103,436 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ 5,137,675 The accompanying notes are an integral part of these unaudited consolidated financial statements. - 3 - Table of Contents FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three month periods ended May 31, For the nine month periods ended May 31, 2007 2006 2007 2006 Net revenues $ 2,124,317 $ 2,685,336 $ 5,293,097 $ 5,603,808 Operating expenses Selling, general & administrative 1,551,714 964,784 4,233,004 2,691,226 Depreciation 9,384 5,937 27,167 11,175 Impairments 681,044 970,964 3,605,865 2,136,036 Total operating expenses 2,242,142 1,941,685 7,866,036 4,838,437 Income (Loss) from operations (117,824 ) 743,651 (2,572,938 ) 765,371 Non-Operating Income (Expense): Interest expense (52,246 ) (47,393 ) (149,422 ) (122,089 ) Interest income 7 169 14 726 Loss on sale of marketable securities (103,932 ) (73,440 ) (202,548 ) (868,853 ) Total non-operating expense (156,171 ) (120,664 ) (351,956 ) (990,216 ) Loss from operations before income taxes (273,996 ) 622,987 (2,924,895 ) (224,845 ) Provision for income tax 919 1,617 13,443 4,017 Net Loss (274,915 ) 621,370 (2,938,338 ) (228,862 ) Other comprehensive gain (loss): Unrealized gain (loss) on marketable securities (1,000,904 ) (341,366 ) (894,437 ) (341,366 ) Reclassification Adjustment 214,985 47,655 Comprehensive gain (loss) $ (1,060,835 ) $ 280,004 $ (3,785,120 ) $ (570,228 ) Basic & diluted net loss per share $ (0.010 ) $ 0.025 $ (0.110 ) $ (0.010 ) Weighted average shares of share capital outstanding - basic & diluted 28,074,080 24,550,747 26,748,484 22,385,878 The accompanying notes are an integral part of these unaudited consolidated financial statements. - 4 - Table of Contents FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the nine month periods ended May 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (2,938,338 ) $ (228,862 ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debts 47,863 66,425 Depreciation and amortization 27,167 11,175 Revenues in form of marketable securities (4,522,231 ) (5,202,883 ) Impairment of marketable securities 3,466,865 2,136,036 Impairment of investment 139,000 Issuance of shares for services 545,094 Loss on sale of marketable securities 202,548 868,853 Issuance of options for consulting 246,565 Changes in operating assets and liabilities: Increase in accounts receivables (173,298 ) (124,932 ) Increase in other current assets (270,657 ) (33,675 ) Increase in deposits (11,272 ) Increase in accounts payable 117,432 294,722 Increase (decrease) in accrued expenses 448,311 (214,956 ) Increase in deferred revenues 113,185 Net cash used in operating activities (2,561,766 ) (2,428,097 ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash received as part of acquisition 416 Acquisition of property & equipment (18,873 ) (77,819 ) Cash received from sale/purchase marketable securities-net 686,104 459,770 Net cash provided by investing activities 667,231 382,367 CASH FLOWS FROM FINANCING ACTIVITIES: Cash received (payment) of loans to third parties (222,872 ) 123,179 Cash received from sale of shares 2,504,047 2,024,203 Net cash provided by financing activities 2,281,175 2,147,382 NET INCREASE (DECREASE) IN CASH & CASH EQUIVALENTS 386,640 101,652 CASH & CASH EQUIVALENTS, BEGINNING BALANCE 56,830 190,594 CASH & CASH EQUIVALENTS, ENDING BALANCE $ 443,470 $ 292,246 The accompanying notes are an integral part of these unaudited consolidated financial statements. - 5 - Table of Contents FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1 DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Financial Media Group, Inc. (the “Company,” "We," or "FMG") is a full service financial media company focused on applications that enables the retail investment and financial communities to collaborate directly with publicly traded companies. The Company provides Internet based media and advertising services through its financial website and the Company’s newspaper “WallSt.net Digest.” The Company provides full array of customized investor awareness programs such as audio and video of senior management interviews, press releases, newsletter and editorials, small cap conferences and seminars, email mailings and forums. WallStreet Direct, Inc. (“WallStreet”), a wholly-owned subsidiary of Financial Media Group, Inc. was incorporated in the State of Nevada on January 5, 2005 as a financial holding company specializingas a provider of financial news, tools and content for the global investment community. On January 15, 2005, WallStreet acquired 100% of the assets and outstanding shares of Digital WallStreet, Inc. which was 100% owned by the majority shareholder (86%) of the Company, in exchange for two promissory notes of $1,500,000 each, carrying interest at 6% per annum, due and payable on January 31, 2007 and January 31, 2010. As this merger is between entities under the common control, the issuance of the promissory notes to the majority shareholder has been recorded as a distribution to the majority shareholder. The merger has been accounted for on historical cost basis. Digital WallStreet, Inc. was incorporated in Nevada on June 12, 2002, and commenced its operations during the first quarter of 2003. Wallstreet is a full service financial media company focused on applications that enables the retail investors and financial communities to collaborate directly with publicly traded companies. The company provides internet based media and advertising services through its financial website “Wallst.net” and the through its business newspaper “WallSt.net Digest.” On January 6, 2006, Financial Media Group, Inc. acquired 100% of the equity in WallStreet pursuant to an Agreement and Plan of Reorganization dated September 19, 2005 by and between WallStreet and the Company. Financial Media Group, Inc., formerly known as Giant Jr. Investments Corp., was incorporated in Nevada in 1984 as Business Development Company, Inc. Pursuant to the acquisition of WallStreet, WallStreet became the wholly owned subsidiary of Financial Media Group, Inc. The former shareholders of WallStreet received 19,998,707 shares or 82% of the issued and outstanding shares of the Company’s common stock in exchange for all the issued and outstanding shares of WallStreet. The acquisition of WallStreet is accounted for as a reverse acquisition under the purchase method of accounting since the shareholders of WallStreet obtained control of the consolidated entity. Accordingly, the reorganization of the two companies is recorded as a recapitalization of WallStreet, with WallStreet being treated as the continuing operating entity. The historical financial statements presented herein will be those of WallStreet. The continuing entity retained August 31 as its fiscal year end. On February 10, 2006, Financial Media Group, Inc. established a 100% wholly owned subsidiary Financial Filings Corp. This business unit focuses on providing edgarization and newswire services to small and mid-sized public companies. These compliance services provide formatting of pertinent SEC filings and distribution of news in more than 30 languages to media outlets in more than 135 countries. On June 13, 2006, Financial Media Group, Inc. established another wholly owned subsidiary MyWallStreet, Inc. MyWallStreet, Inc. is presently in the development stage and will offer a social networking platform that allows members to collaborate with one another, build personalized web-pages, exchange ideas, accessfinancial content, and build social networks comprised of other members, targeted to the financial community. NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. The audited financial statements for the year ended August 31, 2006 were filed on November 29, 2006 with the Securities and Exchange Commission and is hereby incorporated by reference. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the nine-month period ended May 31, 2007 are not necessarily indicative of the results that may be expected for the year ended August 31, 2007. - 6 - Table of Contents FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Principles of Consolidation The consolidated financial statements include the accounts of the Company, its wholly-owned subsidiaries WallStreet Direct, Inc., Digital Wall Street, Inc., Financial Filings Corp. and My WallStreet, Inc. All significant inter-company accounts and transactions have been eliminated. Use of Estimates In preparation of financial statements in conformity with generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reported period. Actual results could differ from those estimates. Marketable Securities The Company’s investments in securities are classified as available-for-sale and, as such, are carried at fair value based on quoted market prices. Securities classified as available-for-sale may be sold in response to changes in interest rates, liquidity needs, and for other purposes. Unrealized holding gains and losses for available-for-sale securities are excluded from earnings and reported as a separate component of stockholder’s equity. Realized and unrealized gains and losses for securities classified as available-for-sale are included in the statement of operations and comprehensive gain, respectively. On May 31, 2007, marketable securities have been recorded at $4,534,041 based upon the fair value of the marketable securities. Revenue Recognition The Company generates its revenues from awareness products and advertising promotions related to marketing public companies and professional investment concerns. This is facilitated through the Company’s financial website, investment conferences and printing of publications and newspaper. All sources of revenue are recorded pursuant to Staff Accounting Bulletin (SAB) 104 Revenue Recognition, when persuasive evidence of arrangement exists, delivery of services has occurred, the fee is fixed or determinable and collectibility is reasonable assured. The Company recognizes revenue on marketable securities and cash received for services which is to be provided in future periods, on a pro-rata basis over the term of the agreement. Fair Value of Financial Instruments Statement of financial accounting standard No. 107, Disclosures about fair value of financial instruments, requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for assets and liabilities qualifying, as financial instruments are a reasonable estimate of fair value. Reporting Segments Statement of financial accounting standards No. 131, Disclosures about segments of an enterprise and related information (SFAS No. 131), which superseded statement of financial accounting standards No. 14, Financial reporting for segments of a business enterprise, establishes standards for the way that public enterprises report information about operating segments in annual financial statements. The Company has determined it currently has only one segment. - 7 - Table of Contents FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Stock-Based Compensation The Company adopted SFAS No. 123 (Revised 2004), Share Based Payment (“SFAS No.123R”), under the modified-prospective transition method on January1, 2006. SFAS No.123R requires companies to measure and recognize the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value. Share-based compensation recognized under the modified-prospective transition method of SFAS No. 123R includes share-based compensation based on the grant-date fair value determined in accordance with the original provisions of SFAS No. 123, Accounting for Stock-Based Compensation, for all share-based payments granted prior to and not yet vested as of January 1, 2006 and share-based compensation based on the grant-date fair-value determined in accordance with SFAS No. 123R for all share-based payments granted after January1, 2006. SFAS No. 123R eliminates the ability to account for the award of these instruments under the intrinsic value method prescribed by Accounting Principles Board (“APB”) Opinion No. 25, Accounting for Stock Issued to Employees, and allowed under the original provisions of SFAS No. 123. Prior to the adoption of SFAS No.123R, the Company accounted for our stock option plans using the intrinsic value method in accordance with the provisions of APB Opinion No.25 and related interpretations. Issuance of Shares for Services The Company accounts for the issuance of equity instruments to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable. Comprehensive Income Statement of financial accounting standards No. 130, Reporting comprehensive income (SFAS No. 130), establishes standards for reporting and display of comprehensive income, its components and accumulated balances. Comprehensive income is defined to include all changes in equity, except those resulting from investments by owners and distributions to owners. Among other disclosures, SFAS No. 130 requires that all items that are required to be recognized under current accounting standards as components of comprehensive income be reported in financial statements that are displayed with the same prominence as other financial statements. Reclassifications Certain comparative amounts have been reclassified to conform to the current year’s presentation. Recent Accounting Pronouncements In February 2006, FASB issued SFAS No. 155, "Accounting for Certain Hybrid Financial Instruments". SFAS No. 155 amends SFAS No 133, "Accounting for Derivative Instruments and Hedging Activities", and SFAF No. 140, "Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities". SFAS No. 155, permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133, establishes a requirement to evaluate interest in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and amends SFAS No. 140 to eliminate the prohibition on the qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for all financial instruments acquired or issued after the beginning of the Company's first fiscal year that begins after September 15, 2006. The management is currently evaluating the effect of this pronouncement on financial statements. In March 2006, FASB issued SFAS 156 ‘Accounting for Servicing of Financial Assets’ this Statement amends FASB Statement No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, with respect to the accounting for separately recognized servicing assets and servicing liabilities. This Statement: 1. Requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. 2. Requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable. 3. Permits an entity to choose ‘Amortization method’ or ‘Fair value measurement method’ for each class of separately recognized servicing assets and servicing liabilities: 4. At its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity’s exposure to changes in fair value of servicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value. 5. Requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This Statement is effective as of the beginning of the Company’s first fiscal year that begins after September 15, 2006. The management is currently evaluating the effect of this pronouncement on financial statements. - 8 - Table of Contents FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements’. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a) A brief description of the provisions of this Statement b) The date that adoption is required c) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, FASB issued FASB Statement No. 159 “The Fair Value Option for Financial Assets and Financial Liabilities”. FASB 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FASB 159 for their first quarter 2007 financial statements. The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FASB 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. NOTE 3 MARKETABLE SECURITIES The Company’s investment in securities is classified as available-for-sale and, as such, is carried at fair value. All of the securities comprised of shares of common stock of its customers. Securities classified as available-for-sale may be sold in response to changes in interest rates, liquidity needs, and for other purposes. The Company does not have any held-to-maturity or trading securities as of May 31, 2007. Unrealized gains and losses for available-for-sale securities are excluded from earnings and reported as a separate component of stockholder’s equity. Realized gains and losses for securities classified as available-for-sale are reported in earnings based upon the adjusted cost of the specific security sold. The Company sold marketable securities during the three month periods and nine month periods ended May 31, 2007 and recorded a realized loss of $103,932 and $202,548 compared to the realized loss of $73,440 and $868,853 for the same periods ended May 31, 2006. The Company recognized an impairment expense on the marketable securities of $681,044 and $3,605,865 during the three month periods and nine month periods ended May 31, 2007 compared to $970,964 and $2,136,036 during the same periods ended May 31, 2006. Marketable securities classified as available-for-sale consisted of the following as of May 31, 2007: Marketable Securities Cost Market Value at May 31, 2007 Unrealized Loss Various $5,032,037 $4,534,041 $497,996 - 9 - Table of Contents FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 4 PROPERTY AND EQUIPMENT Property and equipment at May 31, 2007 consisted of the following: Office and computer equipment $ 136,374 Less: accumulated depreciation (49,536 ) $ 86,838 Depreciation expense for the three months and nine months periods ended May 31, 2007 were $9,384 and $27,167 compared to $5,937 and $11,175 for the same periods in 2006. NOTE 5DEPOSITS Deposits consisted of a rent deposit of $40,693 for the Company’s corporate office at May 31, 2007. NOTE 6 DEFERRED REVENUES The Company receives marketable securities and cash for services to be provided in future periods. The Company recognizes revenue on a pro-rata basis over the term of the agreement. At May 31, 2007, the Company recorded $3,034,489 in deferred revenues. NOTE 7 ACCRUED EXPENSES Accrued expenses consisted of the following at May 31, 2007: Accrued consulting fees $ 667,268 Accrued interest 470,230 Accrued officers compensation 325,227 Accrued payroll, taxes and other 225,770 $ 1,688,495 NOTE 8 NOTES PAYABLE - OFFICERS Note payable to an officer, due January 31, 2010, interest rate 6%, secured $ 3,000,000 Note payable to an officer due on demand, bearing an annual interest rate of 8%, unsecured 7,500 3,007,500 Less: current portion (7,500 ) Long-term debt – Officer $ 3,000,000 On January 15, 2005, the Company acquired 100% of the assets and outstanding shares of Digital WallStreet, Inc. which is 100% owned by the majority shareholder (86%) of the Company in exchange for two $1,500,000 promissory notes, carrying interest at 6% per annum, notes are due and payable on January 31, 2007 and January 31, 2010. As this merger was between entities under the common control, the issuance of the two $1,500,000 promissory notes to the majority shareholder were recorded as a distribution to the majority shareholder.On December 11, 2006, the Company and the officer agreed to extend the payment due date of the promissory note due January 31, 2007 to January 31, 2010. - 10 - Table of Contents FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) The Company recorded $45,150 and $135,450 as interest expense on the above notes for the three months and nine months ended May 31, 2007 and $45,000 and $116,959 as interest expense for the same periods ended May 31, 2006. Also included in accrued expenses are accrued consulting fees amounting to $32,382 payable to anofficer of the Company. NOTE 9 NOTES PAYABLE - CURRENT In August 2006, the Company executed a promissory note of $100,000 from a third party, unsecured, interest at 9% per anum and due on demand. NOTE 10 COMMON STOCK AND PAID IN CAPITAL On June 1, 2005, the WallStreet commenced a private equity offering to accredited investors which closed on December 22, 2005. WallStreet sold 6,325,000 units at $0.25 per unit, for an aggregate of $1,581,250 in net proceeds. Each unit is priced at $0.25 and consists of one (1) share of restricted common stock and one redeemable Class A Warrant and one redeemable Class B Warrant of WallStreet. Each Class A Warrant entitled the registered holder to purchase, at any time until the first anniversary of the date of the offering memorandum, one share of Common Stock at an exercise price of $0.50, subject to adjustment. Each Class B Warrant entitled the registered holder to purchase, at any time until the second anniversary of the date of the offering memorandum, one share of Common Stock at an exercise price of $0.75, subject to adjustment. The Class A Warrants and the Class B Warrants are redeemable by WallStreet, at a redemption price of $0.05 per Warrant, upon at least 30 days’ prior written notice, commencing six months after the date of the offering memorandum. If the average of the closing bid price of the Common Stock, shall exceed $1.00 per share for the Class A Warrants and $2.68 per share for the Class B Warrants (subject to adjustment) for 20 consecutive business days ending within 3 days of the date on which notice of redemption is given. WallStreet issued 6,325,000 Class A and Class B warrants to investors at the exercise prices of $0.50 and $0.75 respectively, with the fair value of the warrants of $0 calculated using the Black Scholes option pricing model using the assumptions of risk free interest rate of 3.4%, volatility of 0%, and dividend yield of 0%. These securities were issued pursuant to Rule 506 of Regulation D. As of May 31, 2007, the Company received $63,173 in cash consideration for exercise of 63,173 Class B Warrants pursuant to the private placement of June 2005. The company has not issued these shares as of May 31, 2007. All unexercised Class A Warrants expired on May 31, 2006.The remaining unexercised 2,667,519 Class B Warrants expired on May 31, 2007. No other classes of warrant holders exercised their warrants during the nine months period ended May 31, 2007. Through a private placement memorandum on September 1, 2006, the Company agreed to sell 335 units at $15,000 per unit, each unit consisting of 10,000 shares of common stock, one Class A1 Warrant and one Class A2 Warrant, respectively. Class A1 Warrants expire 12 months from the date of the private placement and Class A2 Warrants expire 24 months from the date of the private placement. Each Class A1 Warrant entitles the holder to purchase 5,000 shares of Common Stock for $2.50 per share and each Class A2 Warrant entitles the holder to purchase 5,000 shares of Common Stock for $3.50 per share. The warrants may be redeemable by the Company at any time commencing August 31, 2007 or upon an effective Registration Statement, whichever is earlier, at a price of $.05 per Warrant, upon not less than 30 days' notice to the holders of the warrants called for redemption, provided that the average closing bid price of the Common Stock exceeds $3.50 for Class A1 Warrants and $4.50 for the Class A2 Warrants for 20 trading days. The exercise prices and the number of shares issuable upon the exercise of the Warrants are subject to adjustment in certain circumstances. The Company closed the private placement on February 23, 2007. During the nine months ended May 31, 2007, the Company received a cash consideration of $648,500 from the sale of 432,333 shares of Common Stock under September 1, 2006 private placement. No other classes of warrant holders exercised their warrants. The Company issued 100,000 shares worth $139,000 as an investment in a ‘Wealth Expo’ brand. This investment was fully impaired as of May 31, 2007 as the Company determined that there was no market for the brand. Through a private placement memorandum of My WallStreet dated March 20, 2007, the Company offered to sell to accredited investors 6,400,000 units, each unit consisting of one share of Common Stock, par value $0.001 per share and a redeemable Class A Warrant of My WallStreet, Inc. Each Class A Warrant entitles the registered holder to purchase, at any time until the second anniversary of the date of this memorandum, one share of Common Stock at an exercise price of $0.25. As of May 31, 2007, the Company received $20,000 under this private placement and has not issued the 80,000 shares of Common Stock of My WallStreet, Inc. - 11 - Table of Contents FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) On December 6, 2006, the Company entered into a stock purchase agreement with an accredited investor for private placement of shares under Regulation S as promulgated by the Securities and Exchange Commission under the Securities Act of 1933, as amended.The purchaser agreed to purchase up to Two Million Dollars ($2,000,000) worth of common shares at a per share price equal to 40% of the previous day’s last bid price as traded on the Over The Counter Bulletin Board Exchange subject to certain conditions and commissions associated with such sales. As of May 31, 2007, the Company issued 3,408,668 shares of its common stock under Regulation S to the accredited investor and received $1,394,578 in proceeds from sale of its shares. The Company also received cash consideration of $115,297 for which the Company has not issued 406,854 shares of common stock as of May 31, 2007. During the nine months ended May 31, 2007, the Company granted options to purchase 350,000 shares of its common stock to a consultant in connection with the marketing and distribution strategies pursuant to the terms under the Company’s 2006 Non-Employee Stock Option Plan. The exercise price of the options on the date of grant was $0.75 per share and the term was 45 days. The Company recorded consulting expense of $246,565 based on the fair value of the options on the date of grant. The fair value of the options was estimated on the grant date using the Black-Scholes Model. The following assumptions were made in estimating the fair value of the options: Annual rate of quarterly dividend 0.00% Discount rate – Bond Equivalent Yield 4.91% Volatility 40% Expected life 45 days On February 22, 2007, the Company received a cash consideration of $262,500 upon the consultant’s exercise of 350,000 options. The Company did not have any options or warrants outstanding as of May 31, 2007. NOTE 11 BASIC AND DILUTED NET LOSS PER SHARE Net loss per share is calculated in accordance with the Statement of financial accounting standards No. 128 (SFAS No. 128), “Earnings per share.” SFAS No. 128 superseded Accounting Principles Board Opinion No.15 (APB 15). Net loss per share for all periods presented has been restated to reflect the adoption of SFAS No. 128. Basic net loss per share is based upon the weighted average number of common shares outstanding. Diluted net loss per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. Weighted average number of shares used to compute basic and diluted loss per share is the same since the effect of dilutive securities is anti-dilutive. NOTE 12 COMMITMENTS Operating Lease The Company leases office facilities under operating leases that terminate on February 28, 2010. Rental expense for the lease was $100,622 and $266,937 for the three months and nine months period ended May 31, 2007 compared to $75,058 and $138,316 for the three months and nine months period ended May 31, 2006. The Company has future minimum lease obligations as follows: Twelve months ending May 31, 2008 $ 311,948 2009 313,067 2010 265,213 Total $ 890,278 - 12 - Table of Contents FINANCIAL MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Employment Agreement On July 19, 2003, WallStreet entered into an employment agreement with its Chief Executive Officer to provide salary, bonuses and other fringe benefits through December 31, 2006. Such expenses are included in general and administrative expenses in the accompanying statement of operations. The Company recorded $92,187 and $276,563 in salary and other fringe benefits for the three months and nine months period ended May 31, 2007 compared to $92,187 and $253,646 for the same periods ending May 31, 2006. NOTE 13 SUPPLEMENTAL DISCLOSURES OF CASH FLOWS The Company prepares its statements of cash flows using the indirect method as defined under the Financial Accounting Standard No. 95. The Company did not make any payments for interest and for income taxes during the three months and nine months period ended May 31, 2007 and 2006, respectively. NOTE 14 LEGAL PROCEEDINGS From time to time, the Company may be involved in various claims, lawsuits, and disputes with third parties, actions involving allegations of discrimination or breach of contract actions incidental to the normal operations of the business. Other than as disclosed herein, the Company is not currently involved in any litigation which it believes could have a material adverse effect on its financial position or results of operations. On November 16, 2006, the Company was served with a complaint from the Superior Court for the State of California for the County of Orange, relating to the payment of any monies owing to or property held for an officer of the Company to be transferred and or paid to a judgment creditor of the officer. The Company has filed an answer to the Complaint and no discovery has commenced as of date. Although the Company intends to vigorously defend this action, neither the Company nor its counsel believes that this action will have any material adverse effect on the Company. NOTE 15 GOING CONCERN The accompanying financial statements have been prepared in conformity with generally accepted accounting principles, which contemplate continuation of the Company as a going concern. This basis of accounting contemplates the recovery of the Company's assets and the satisfaction of its liabilities in the normal course of business. The Company has accumulated deficit of $6,672,739 as of May 31, 2007, used cash in operating activities of $2,561,766, and incurred a net loss of $2,938,338 for the nine months ended May 31, 2007. In view of the matters described in the preceding paragraph, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company's ability to raise additional capital, obtain financing and to succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the following steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue as a going concern. Management continues to devote considerable effort during the period ended May 31, 2007, towards (i) obtaining additional equity financing, (ii) developing an e-commerce platform to supplement its core branding business, (iii) realigned its administrative and personnel costs, and (iv) evaluation of its distribution and marketing methods. NOTE 17 SUBSEQUENT EVENTS The Company received $259,108 in cash consideration from its sale of 1,106,909 restricted common shares under Regulation S filing subsequent to May 31, 2007. The Company’s restricted common shares were sold at a price ranging from $0.52 to $0.69 per share before the issuing expenses. The Company received $20,000 in cash consideration from sale of 80,000 units offered under a private placement memorandum of My WallStreet dated March 20, 2007. The Company has not issued the 80,000 units of My WallStreet, Inc. to the accredited investors as of date. On July 3, 2007, the Company issued 63,173 shares of common stock due to exercise of Class B Warrantspursuant to the private placement of June 2005. The Company had received $63,173 in cash consideration on May31, 2007. On July 6, 2007, the Company received a cash consideration of $450,000 upon a consultant’s exercise of 1,450,000 options. - 13 - Table of Contents ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION Description of Business Financial Media Group, Inc. is a full service financial media company focused on applications that enables the retail investment and financial communities to collaborate directly with publicly traded companies. The Company provides Internet based media and advertising services through its financial website and the Company’s newspaper “WallSt.net Digest.” The Company provides full array of customized investor awareness programs such as audio and video of senior management interviews; press releases; newsletter and editorials; small cap conferences and seminars; email mailings and forums. WallStreet Direct, Inc. (“WallStreet”), a wholly-owned subsidiary of Financial Media Group, Inc. (the “Company”), was incorporated in the State of Nevada on January 5, 2005 as a financial holding company specializing in a premier provider of financial news, tools and content for the global investment community. On January 15, 2005, WallStreet acquired 100% of the assets and outstanding shares of Digital WallStreet, Inc. in exchange for two promissory notes of $1,500,000 each, carrying interest at 6% per annum, due and payable on January 31, 2007 and January 31, 2010. As this merger is between entities under the common control, the issuance of the promissory notes to the majority shareholder has been recorded as a distribution to the majority shareholder. The merger has been accounted for on historical cost basis. Digital WallStreet, Inc. was incorporated in Nevada on June 12, 2002 and commenced its operations during the first quarter of 2003. The company is a full service financial media company focused on applications that enables the retail investors and financial communities to collaborate directly with publicly traded companies. The company provides internet based media and advertising services through its financial website “Wallst.net” and the company’s business newspaper “WallSt.net Digest.” On January 6, 2006, Financial Media Group, Inc. acquired 100% of the equity in WallStreet pursuant to an Agreement and Plan of Reorganization dated September 19, 2005 by and between WallStreet and the Company. Financial Media Group, Inc., formerly known as Giant Jr. Investments Corp. was incorporated in Nevada in 1984 as Southern Development Company, Inc. Pursuant to the acquisition of WallStreet, WallStreet became the wholly owned subsidiary of Financial Media Group, Inc. and both entities continued as the surviving companies. The former shareholders of WallStreet received 19,998,707 shares or 82% of the issued and outstanding shares of the Company’s common stock in exchange for all the issued and outstanding shares of WallStreet. The acquisition of WallStreet is accounted for as a reverse acquisition under the purchase method of accounting since the shareholders of WallStreet obtained control of the consolidated entity. Accordingly, the merger of the two companies is recorded as a recapitalization of WallStreet, with WallStreet being treated as the continuing operating entity. The historical financial statements presented herein will be those of WallStreet. The continuing entity retained August 31 as its fiscal year end. On February 10, 2006, Financial Media Group, Inc. established a 100% wholly owned subsidiary Financial Filings Corp. This business unit focuses on providing Edgarization and newswire services to small and mid-sized public companies. These compliance services provide formatting of pertinent SEC filings and distribution of news in more than 30 languages to media outlets in more than 135 countries. On June 13, 2006, Financial Media Group, Inc. established another wholly owned subsidiary MyWallStreet, Inc. MyWallst.net is presently in the development stage and will offer a social networking platform that allows members to collaborate with one another, build personalized WebPages, exchange ideas, access premium content, and build social networks comprised of other members, targeted to the financial community. On January 30, 2007, Financial Media Group, Inc. completed the acquisition of the brand “Wealth Expo” from a third party for a consideration valued at $139,000. The acquisition included rights to the web site and series of investor expositions which are designed to provide information on investing techniques and tools to investors, through workshops and exhibits throughout the United States. Wealth Expo has provided a broad range of information to thousands of individual investors on various types of investments, trading, portfolio management, retirement planning and personal finance. Corporate History The Company was incorporated in Nevada in 1984 as Southern Development Company, Inc. ("SDC"). In December 1994, SDC merged with Integrated Communications Access Network, Inc. ("ICAN"). In March 1996, the Company was renamed SDC, and in September 1998, the Company changed its name to EssxSport Corp. At that time, the Company had no assets and no liabilities. From September 1998 until August 31, 2004, the Company was primarily engaged in the manufacture and distribution of athletic equipment, primarily for pole vaulting and other track and field activities. The Company sold, transferred and delivered all of its assets relating to its pole vault and sports business to its former President and director. The assets sold included names, logos, trademarks, and endorsements relating to name "EssxSport," all the equipment, tools, inventory at the Texas location and 100% ownership stock certificates for Eonlinesports.com, Inc. - 14 - Table of Contents On May 20, 2004, the Company's shareholders approved amending the Articles of Incorporation to change name to "Giant Jr. Investments Corp." On June 30, 2004, the Company filed with the Securities and Exchange Commission ("SEC") to become a Business Development Company (BDC) under the 1940 Act and on September 1, 2004 it began its BDC operations. On April 11, 2005, the Company entered into a share exchange agreement, to acquire 16 million shares of WallStreet representing approximately 40% of the issued and outstanding common shares of WallStreet, in exchange for 7 million common shares of the Company. On May 25, 2005, the Company and WallStreet mutually agreed to terminate the agreement citing the timing of merger was not right for both the companies. On June 1, 2005, the Company’s Board of Directors and the shareholders owning approximately 52% of the Company’s common stock consented in writing and terminated the Company’s status as a Business Development Company. After the termination, the Company is governed by the rules and regulations promulgated under the Securities Act of 1933 and the Securities and Exchange Act of 1934. On September 19, 2005, the Company entered into an Agreement and Plan of Reorganization, as amended on September 21, 2005 (the “Agreement”), pursuant to which the Company agreed to acquire all of the issued and outstanding common stock of WallStreet in exchange for up to 20,000,000 shares of the Company’s common stock. On January 6, 2006, the acquisition of WallStreet transaction was completed and WallStreet became a wholly-owned subsidiary of the Company. The current Company shareholders owned 4,394,530 shares or 18% of the issued and outstanding shares of the Company’s common stock, and the former shareholders of WallStreet owned 19,998,707 shares or 82% of the issued and outstanding shares of the Company’s common stock. Plan of Operations Since the termination of its BDC status in June 2005, the Company's objective has been to acquire business entities that will have experienced management and opportunities for growth in exchange for its securities. The Company completed its acquisition of WallStreet in January 2006 and WallStreet became a wholly-owned subsidiary of the Company. The Company’s current operations consist of the operations of WallStreet, a financial media and advertising company that provides various financial Internet solutions, tools, content and services to individual investors, media, corporate, and financial services companies. WallStreet also provides Internet-based media and advertising services through its www.wallst.net (WallSt.net) financial Web site, investor conferences, and print publications that are distributed to investment professionals across North America. Advertising on WallSt.net consists of continuous or rotating client profiles on various Web pages within WallSt.net. Delivery of these profiles is based on a certain number of impressions on WallSt.net depending on our client agreements. An impression is defined as a single instance of an advertisement being displayed. WallStreet also provides E-mail services to its clients, which are mailings sent to a targeted list of e-mail addresses, with delivery consisting solely of transmitting the mailing to the e-mail targets. E-mail services may be purchased on a per-transmittal basis, for which revenue is recorded when the transmittal occurs, or on a fixed-fee basis in which the client receives access to a fixed number of transmittals per-month. The Company records the revenue on the fixed-fee basis pro rated over the term of the client agreement. Results of Operations The consolidated results of operations of the Company for the three months and nine months ended May 31, 2007 consisted of the operations of the Company, its wholly-owned subsidiary WallStreet, its wholly-owned subsidiary Financial Filings Corp. and its wholly-owned subsidiary My WallStreet, Inc., compared to the consolidated results of operations of the Company from January 6, 2006 (date of acquisition) of WallStreet to May 31, 2006, results of operations of WallStreet and Financial Filings Corp. and for the same periods in 2006. The acquisition of WallStreet is accounted for as a reverse acquisition under the purchase method of accounting since the shareholders of WallStreet obtained control of the consolidated entity. Accordingly, the merger of the two companies is recorded as a recapitalization of WallStreet, with WallStreet being treated as the continuing entity. The historical financial statements to be presented will be those of WallStreet. The Company reported a net loss of $274,915 and $2,938,338 for the three months and nine months period ended May 31, 2007 compared to a net income of $621,370 for the three months ended May 31, 2006 and a net loss of $228,862 for the nine months period ended May 31, 2006. Revenues Revenues for the three months and nine months period ended May 31, 2007 were $2,124,317 and $5,293,097 compared to $2,685,336 and $5,603,808 for the same periods in 2006. Revenues decreased by $561,019 (21%) and $310,711 (6%) during the three months and nine months period ended May 31, 2007 compared to the same periods in 2006. The Company received nine marketing promotion and advertising agreements of significantly larger amounts during the three months ended May 31, 2006 when compared to the same period of 2007 resulting in decrease in revenues for the comparable periods. The Company continues to expand its effort in marketing its advertising services and gaining clients. - 15 - Table of Contents Operating Expenses Selling, general and administrative expenses (S,G&A) for the three months and nine months period ended May 31, 2007 were $1,551,714 and $4,233,004 compared to $964,784 and $2,691,226 for the same periods in 2006. S,G&A expenses increased by $586,930 (61%) and $1,541,778 (57%) during the three months and nine months period ended May 31, 2007 as compared to the same periods in 2006, primarily due to increase in payroll costs, relocation costs due to moving to a larger office facility of the corporate office and opening of new office in New York City in March 2007, increase in administrative, sales and marketing personnel and increase in legal costs due to the acquisition of the subsidiary. Impairment of marketable securities for the three months and nine months period ended May 31, 2007 were $681,044 and $3,605,865 compared to $970,964 and $2,136,036 for the same periods in 2006. Impairment expense was recorded because the market value of the securities received by the Company as compensation for services declined of their market value. The Company took a conservative approach of recording the increased impairment expense. Depreciation expense for the three months and nine months period ended May 31, 2007 was $9,384 and $27,167 compared to $5,937 and $11,175 for the same periods in 2006. Interest expense for the three months and nine months period ended May 31, 2007 was $52,246 and $149,422 compared to $47,393 and $122,089 for the same periods in 2006. Interest expense increased primarily due to the interest charged on the two $1.5 million promissory notes executed by the Company in January 2005. Realized loss on sale of marketable securities for the three months and nine months period ended May 31, 2007 was $103,932 and $202,548 compared to realized loss of $73,440 and $868,853 for the same periods in 2006. The Company sold a significant number of non-performing marketable securities held in its possession during the three and nine months period ended May 31, 2006 and recorded loss on such sale as compared to the same periods in 2007. Unrealized loss for the three months and nine months period ended May 31, 2007 was $1,000,904 and $894,437 as compared to unrealized loss of $341,366 and $341,366 for the same periods in 2006. Unrealized loss resulted due to the decrease in market value of the marketable securities held at May 31, 2007 and 2006, respectively. Liquidity and Capital Resources Cash and cash equivalents at May 31, 2007 were $443,470 compared to $292,246 at May 31, 2006. No assurance can be made that the Company will have access to the capital markets in future, or that financing will be available on acceptable terms to satisfy the Company’s cash requirements needed to implement its business strategies. The Company’s inability to access the capital markets or obtain acceptable financing could have a material adverse affect on its results of operations and financial condition, and could severely threaten the Company’s ability as a going concern. As shown in the accompanying consolidated financial statements, the Company recorded a loss of $2,938,338 for the nine months period ended May 31, 2007 compared to a loss of $228,862 for the same period in 2006. The Company’s current liabilities exceeded its current assets by $230,967 at May 31, 2007; net cash used in operating activities for the nine months ended May 31, 2007 was $2,561,766. These factors and the Company’s ability to meet its debt obligations from current operations, and the need to raise additional capital to accomplish its objectives create a substantial doubt about the Company’s ability to continue as a going concern. Operating Activities Net cash used in operating activities for the nine months period ended May 31, 2007 was $2,561,766. The increase in net cash used in operating activities resulted primarily due to an increase in receivables of $173,298, increase in other current assets of $270,657, increase in accounts payable of $117,432, increase in accrued expenses of $448,311 and decrease in deferred revenues of $113,185. Investing Activities Net cash provided by investing activities for the nine months period ended May 31, 2007 was $667,231. The Company received $686,104 in cash proceeds from sale of marketable securities and expended cash of $18,873 for purchase of property and equipment. - 16 - Table of Contents Financing Activities Net cash provided by financing activities for the nine months period ended May 31, 2007 was $2,281,175 due to cash received from sale of securities and exercise of options amounting to $2,504,047 and payment of loans to related parties of $222,872. As a result of the above activities, the Company experienced a net increase in cash of $386,640 for the nine months period ended May 31, 2007. The ability of the Company to continue as a going concern is still dependent on its success in obtaining additional financing from investors through the sale of its securities. Application of Critical Accounting Policies and Estimates Revenue recognition - The Company’s revenue recognition policies are in compliance with Staff Accounting Bulletin (SAB) 104 Revenue Recognition, when persuasive evidence of arrangement exists, delivery of services has occurred, the fee is fixed or determinable and collectibility is reasonable assured. The Company generates its revenues from awareness products and advertising promotions related to marketing public companies and professional investment concerns. This is facilitated through the Company’s financial website, investment conferences and printing of publications and newspaper. Marketable Securities - The Company’s investment in securities is classified as available-for-sale and, as such, is carried at fair value. All of the securities comprised of shares of common stock of its customers. Securities classified as available-for-sale may be sold in response to changes in interest rates, liquidity needs, and for other purposes. Impact of Accounting Pronouncements In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements.’ This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a) A brief description of the provisions of this Statement b) The date that adoption is required c) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, FASB issued FASB Statement No. 159 “The Fair Value Option for Financial Assets and Financial Liabilities”. FASB 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FASB 159 for their first quarter 2007 financial statements. - 17 - Table of Contents The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FASB 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. Caution Regarding Forward-Looking Statements The Company occasionally makes forward-looking statements concerning its plans, goals, product and service offerings, and anticipated financial performance. These forward-looking statements may generally be identified by introductions such as "outlook" for an upcoming period of time, or words and phrases such as "should," "expect," "hope," "plans," "projected," "believes," "forward-looking" (or variants of those words and phrases) or similar language indicating the expression of an opinion or view concerning the future. These forward-looking statements are subject to risks and uncertainties based on a number of factors and actual results or events may differ materially from those anticipated by such forward-looking statements. These factors include, but are not limited to: the growth rate of the Company's revenue and market share; the consummation of new, and the non-termination of, existing contracts; new competitors entering the Company's business, the Company's ability to effectively manage its business functions while growing its business in a rapidly changing environment; the Company's ability to adapt and expand its services in such an environment; the Company's ability to successfully refinance or extend its line of credit or obtain alternative sources of financing; the effective and efficient management of the Company's inventory levels and processing of sales orders; the quality of the Company's plans and strategies; and the Company's ability to execute such plans and strategies. In addition, forward-looking statements concerning the Company's expected revenue or earnings levels are subject to many additional uncertainties applicable to competitors generally and to general economic conditions over which the Company has no control. The Company does not plan to generally publicly update prior forward-looking statements for unanticipated events or otherwise and, accordingly, prior forward-looking statements should not be considered to be "fresh" simply because the Company has not made additional comments on those forward-looking statements. Item 3. Controls and Procedures Evaluation of disclosure controls and procedures: The Company maintains controls and procedures designed to ensure that information required to be disclosed in this report is recorded, processed, accumulated and communicated to our management, including our chief executive officer and principal accounting officer, to allow timely decisions regarding the required disclosure. Within the 90 days prior to the filing date of this report, our management, with the participation of our chief executive officer and principal accounting officer, carried out an evaluation of the effectiveness of the design and operation of these disclosure controls and procedures. Our chief executive officer and principal accounting officer concluded, as of fifteen days prior to the filing date of this report, that these disclosure controls and procedures are effective. Changes in internal controls: Subsequent to the date of the above evaluation, the Company made no significant changes in its internal controls or in other factors that could significantly affect these controls, nor did it take any corrective action, as the evaluation revealed no significant deficiencies or material weaknesses. PART II - OTHER INFORMATION Item 1. Legal Proceedings On November 16, 2006, the Company was served with a complaint from the Superior Court for the State of California for the County of Orange, relating to the payment of any monies owing to or property held for an officer of the Company to be transferred and or paid to a judgment creditor of the officer. The Company has filed an answer to the Complaint and no discovery has commenced as of date. Although the Company intends to vigorously defend this action, neither the Company nor its counsel believes that this action will have any material adverse effect on the Company. Item 2. Changes in Securities During the three months ended May 31, 2007, the Company sold 3,408,668 shares of restricted common stock to investors pursuant to an exemption from registration under Regulation S. The shares were sold to at a price range from $0.52 to $1.69 per share for total proceeds of $1,395,578 after issuing expenses. - 18 - Table of Contents Item 3. Defaults Upon Senior Securities None. Item 4. Submission of Matters to a Vote of Securities Holders None. Item 5. Other Information None. Item 6. Exhibits and Reports on Form 8-K a) Reports on Form 8-K None. b) Exhibits Exhibit Number Description 31.1 Section 302 Certification of Chief Executive Officer 31.2 Section 302 Certification of Chief Financial Officer 32.1 Section 906 Certification of Principal Officers SIGNATURE In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: July 18, 2007 Financial Media Group, Inc. By: /s/ Albert Aimers Albert Aimers Chief Executive Officer - 19 -
